           Case 1:19-cv-10193-PGG Document 22 Filed 04/06/20 Page 1 of 1




DAVID C. SHUFRIN, ESQ.                                                                        LAW OFFICES
                                                                                        147 North Broad Street
DShufrin@hssklaw.com                                                                           Milford, CT 00
                                                                                             T: 203.877.8000
                                                                                              F: 203.878.9800
                                                                                                  hssklaw.com
Via ECF

April 6, 2020

Honorable Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007

Re:     HSBC Bank USA, N.A. v. Paks Holdings LLC, et al.
        Case No. 19-Civ. 10193 (PGG)

Judge Gardephe:

The undersigned, counsel for PAKS Holdings LLC and Patricia Riccardi, does not object to the
proposed civil case management plan.


Respectfully,

/s/

David C. Shufrin


cc:     Nora Anne Valenza-Frost, Esq.
